Exhibit 10.11
THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN
(As amended and restated effective as of March 5, 2010)

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN
Table of Contents

         
1. Purpose
    1  
 
       
2. Definitions
    1  
 
       
3. Effective Date
    2  
 
       
4. Administration
    2  
 
       
5. Eligibility
    3  
 
       
6. Description of Awards
    3  
 
       
7. Determination of Awards
    4  
 
       
8. Payment of Awards
    6  
 
       
9. Deferral of Award
    6  
 
       
10. Designation of Beneficiary
    7  
 
       
11. Notices
    7  

 



--------------------------------------------------------------------------------



 



         
12. Rights of Participants
    8  
 
       
13. No Employment Rights
    8  
 
       
14. Certain Payments Upon a Change of Control
    8  
 
       
15. Nonalienation of Award
    8  
 
       
16. Withholding Taxes
    9  
 
       
17. Termination, Amendment and Modification
    9  
 
       
18. Headings and Captions
    9  
 
       
19. Controlling Law
    9  
 
       
20. Miscellaneous Provisions
    9  
 
       
21. Awards to Certain Officers
    10  

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
MANAGEMENT INCENTIVE PLAN

1.   Purpose       The purpose of The TJX Companies, Inc. (“TJX”) Management
Incentive Plan (the “Plan”) is to provide officers and other employees who are
key to the annual growth and profitability of TJX with reward opportunities
commensurate with their performance relative to annual objectives.   2.  
Definitions       Unless the context requires otherwise, the following
expressions as used in the Plan shall have the meanings ascribed to each below,
it being understood that masculine, feminine, and neuter pronouns are used
interchangeably, and that each comprehends the others.

  (a)   “Change of Control” shall have the meaning set forth in the Company’s
1986 Stock Incentive Plan, as in effect from time to time.     (b)   “Company”
shall mean TJX and its subsidiaries.     (c)   “Disability” shall mean
disability as determined in accordance with the standards and procedures similar
to those used under the Company’s long term disability program, and subject to
any applicable legal or regulatory requirements in the relevant jurisdictions.  
  (d)   “E.C.C.” shall mean the Executive Compensation Committee of the Board of
Directors of TJX. A member of the E.C.C. shall not be eligible to participate in
the Plan while serving as a member of the E.C.C. or one year prior to becoming a
member of the E.C.C.     (e)   “Fiscal Year” shall mean the fifty-two or
fifty-three week period ending on the Saturday nearest to the last day of
January, and commencing on the Sunday following the Saturday nearest to the last
day of January of the preceding calendar year.

1



--------------------------------------------------------------------------------



 



  (f)   “Participant” shall mean any officer or other employee of TJX or any
subsidiary of TJX who is designated a Participant pursuant to Section 5 below.  
  (g)   “Performance Criteria” shall mean the standards of measurement of
performance by the Company, performance by any division or subsidiary of the
Company, and/or individual performance for each Performance Period as
established by the E.C.C. pursuant to paragraph (a) of Section 6 below.     (h)
  “Performance Goal” shall mean the level of performance with respect to each
Performance Criterion at which awards are payable pursuant to this Plan.
Performance Goals are established by the E.C.C. pursuant to paragraph (b) of
Section 6 below.     (i)   “Performance Period” shall mean one Fiscal Year.    
(j)   “Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder.     (k)   “Section 409A” shall
mean Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

3.   Effective Date       The effective date of the Plan shall be January 28,
1979. The effective date of this amendment and restatement of the Plan shall be
March 5, 2010.   4.   Administration       This Plan shall be administered by
the E.C.C. The E.C.C. shall have full authority to interpret the Plan; to
establish, amend, and rescind rules for carrying out the Plan; to administer the
Plan; to determine the terms and provisions of any agreements pertaining to the
Plan; and to make all other determinations necessary or advisable for its
administration. The E.C.C. shall not be bound to any standards of uniformity or
similarity of action, interpretation, or conduct in the discharge of its duties
hereunder, regardless of the apparent similarity of the matters coming before
it. Its determination shall be binding on all parties.

2



--------------------------------------------------------------------------------



 



    No member or former member of the E.C.C. or the Board of Directors of TJX
shall be liable for any action or determination made in good faith with respect
to the Plan or any award or payment made under the Plan.   5.   Eligibility    
  For each Performance Period, the E.C.C. shall designate those Participants who
may be entitled to receive annual management incentive awards, subject to the
terms and conditions of the Plan.   6.   Description of Awards       No
Participant (or beneficiary or estate of a Participant) shall be entitled to an
award under the Plan until the E.C.C. has approved all of the terms of the award
applicable to such Participant for the Performance Period, including as set
forth in this Section 6, and then any such entitlement shall be only in
accordance with such terms and the Plan.

  (a)   Designation of Performance Criteria         At the commencement of each
Performance Period, the E.C.C. shall determine the Performance Criteria for said
Performance Period and the relative weight to be given to each Performance
Criterion. Performance Criteria and the weighing thereof may vary by Participant
and may be different for different Performance Periods. Such Performance
Criteria may include, but shall not be limited to, measures such as pre-tax
income, pre-tax income as a percentage of sales, return on investment, or other
measures specific to a Participant’s annual performance objectives. These
criteria may be based on Company, divisional, subsidiary and/or individual
performance as designated by the E.C.C.     (b)   Performance Goals         At
the commencement of each Performance Period, the E.C.C. shall determine a range
of Performance Goals from minimum to target to maximum for each Performance
Criterion for said Performance Period, based upon the Company, divisional or
subsidiary Business Plan for said Fiscal Year. Performance Goals are subject to
the approval of the President of TJX. Performance Goals may vary by Participant
and may be different for different Performance Periods.         At any time
designated by the E.C.C. during a Performance Period or thereafter, but prior to
award payment, appropriate adjustments in the Performance Goals may be made to
avoid undue windfalls or hardships due to external conditions

3



--------------------------------------------------------------------------------



 



      outside the control of management, changes in method of accounting,
nonrecurring or abnormal items, or other matters as the E.C.C. shall, in its
sole discretion, determine.     (c)   Award Opportunity         At the
commencement of each Performance Period, the E.C.C. shall assign to each
Participant the minimum, target and maximum opportunity to be earned for said
Performance Period, based upon the Participant’s position and ability to affect
annual performance relative to goals during the Performance Period. Award
opportunity may be expressed as a fixed amount or as a percentage of the
Participant’s actual base salary earned for the Performance Period (as
determined by the Company in a manner consistent with and subject to the
applicable legal and regulatory requirements and payroll practices in the
relevant jurisdictions).

From time to time, discretionary awards, in addition to the annual management
incentive awards, may be made by the E.C.C. to any Participant in recognition of
outstanding performance or extraordinary circumstances which occur during the
Performance Period. Recommendations of Participants to receive discretionary
awards shall be made by the President of TJX.

7.   Determination of Awards

  (a)   Upon completion of each Performance Period, the E.C.C. shall review
performance relative to Performance Goals, as adjusted from time to time in
accordance with paragraph (b) of Section 6 above, and determine the value of the
awards for each Performance Period, subject to the approval of the President of
TJX and/or the Chairman of the E.C.C.         Achievement of Performance Goals
shall result in payment of the target award. Failure to achieve Performance
Goals will result in a decrease or elimination of the Participant’s award.
Exceeding Performance Goals will result in an increased award.        
Performance Goal awards may be adjusted upward or downward by the E.C.C. due to
special circumstances or individual performance review. Without limiting the
generality of the foregoing, the E.C.C. may reduce or eliminate (i) awards to
Participants receiving “Needs Improvement” performance ratings and (ii) awards
otherwise payable to Participants who were on a leave of absence for any portion
of the applicable Performance Period.

4



--------------------------------------------------------------------------------



 



  (b)   If an employee becomes a Participant after the beginning of a
Performance Period, the award payable to him or her shall be prorated in
accordance with the portion of the Performance Period in which he or she is a
Participant.     (c)   In the event of termination of employment of a
Participant for any reason prior to the last day of the Performance Period, a
Participant thereafter shall have no further rights under the Plan and shall not
be entitled to payment of any award, except as follows (and subject to the last
sentence of this Section 7):

  (i)   If, prior to the last day of the Performance Period, a Participant’s
employment terminates by reason of death, the beneficiary or estate of the
Participant (as determined under Section 10) shall be entitled to a prorated
award under Section 7(c)(iv).     (ii)   If, prior to the last day of the
Performance Period, a Participant’s employment is terminated by the Company by
reason of Disability, the Participant (or, if the Participant is deceased, the
beneficiary or estate of a Participant, as determined under Section 10) shall be
entitled to a prorated award under Section 7(c)(iv).     (iii)   If termination
of employment occurs (A) by reason of normal retirement under a retirement plan
of the Company, (B) with the consent of the Company, or (C) after the
commencement of a Performance Period but before an award was (or would have
been) granted to the Participant for such Performance Period, the E.C.C. may, in
its sole discretion, value and direct that all or some portion of the award that
was (or would have been) granted to the Participant with respect to the
Performance Period be deemed earned and payable, taking into account the
duration of employment during the Performance Period, the Participant’s
performance, and other matters as the E.C.C. shall deem appropriate.
Notwithstanding the foregoing, no Participant will be deemed to have a
nonforfeitable right to payment of any prorated award under this
Section 7(c)(iii) until the end of such Performance Period, and then only to the
extent provided under the terms of such award.     (iv)   Unless otherwise
provided by the E.C.C. (including, without limitation, pursuant to
Section 7(a)), a prorated award under subsections (i), (ii), or (iii) of this
Section 7(c) shall be the award, if any, that the Participant would have earned
and been paid had he or she continued in employment through the end of the
Performance Period, determined without regard to any individual performance
factors, and (except in the case of an award opportunity expressed as a
percentage of actual base salary earnings

5



--------------------------------------------------------------------------------



 



      during the Performance Period) multiplied by a fraction, the numerator of
which is the number of days for which the Participant was employed during such
Performance Period and the denominator of which is the total number of days in
the Performance Period, and further reduced, as applicable, under Section 7(b).
Any such prorated award shall be paid, if at all, at the same time other awards
for such Performance Period are paid, in accordance with Section 8.     (v)   In
the event of termination of employment for cause, as defined and determined by
the E.C.C. in its sole discretion, no payment shall be made with regard to any
prior or current Performance Period.

    The provisions in this Section 7 are subject to the terms of any employment
agreement, severance agreement or severance plan applicable to any one or more
participants and in the event of any conflict, such terms shall control payment.
  8.   Payment of Awards       As soon as practicable after the end of each
Performance Period and the valuation of the award for such Performance Period,
but in no event later than two and one-half (21/2) months after the later of the
end of the calendar year or the fiscal year of the Company in which such
Performance Period ends, payment (including, for the avoidance of doubt, any
prorated payment made pursuant to Section 7) shall be made in cash with respect
to the award earned by each Participant for such Performance Period. Any such
payment shall be subject to applicable withholding as set forth in Section 16
below. Payments hereunder are intended to constitute short-term deferrals exempt
from Section 409A and shall be construed and administered accordingly.   9.  
Deferral of Award       Participants who are designated by the E.C.C. as being
eligible to participate in the TJX General Deferred Compensation Plan or the
Executive Savings Plan may elect under such plan to defer all or a portion of
their awards solely to the extent (1) permitted under the terms of the General
Deferred Compensation Plan and the Executive Savings Plan at the time a deferral
election with respect to amounts otherwise payable hereunder is required to be
irrevocably made under the terms of such plans, and (2) consistent with the
requirements of Section 409A. If a Participant has an effective salary reduction
agreement in place under the Company’s General Savings/Profit Sharing Plan, any
similar U.S. tax-qualified pension plan, or any pension or retirement plan
maintained outside the U.S. for the benefit of any employees of the Company,
amounts will be withheld from any payment made hereunder to the extent, and
solely to the extent,

6



--------------------------------------------------------------------------------



 



    provided in such plan and consistent with the requirements, to the extent
applicable, of Section 409A.   10.   Designation of Beneficiary

  (a)   Subject to applicable law, each Participant shall have the right to file
with the human resources/benefits administrator in the relevant jurisdiction who
has been appointed by the Company to administer the provisions of this
Section 10 for such jurisdiction (the “applicable administrator”) a written
designation of one or more persons as the beneficiary(ies) who shall be entitled
to receive the amount, if any, payable under the Plan upon his or her death. A
Participant may from time to time revoke or change his or her beneficiary by
filing a new designation with the applicable administrator. The last such
designation received by the applicable administrator shall be controlling,
provided, however, that no designation change or revocation thereof shall be
effective unless received by the applicable administrator prior to the
Participant’s death and in no event shall it be effective as of a date prior to
receipt.     (b)   If no such beneficiary designation is in effect at the time
of a Participant’s death, or if no designated beneficiary survives the
Participant, or if such designation conflicts with law, the payment of the
amount, if any, payable under the Plan upon his or her death shall be made to
the Participant’s estate. If the applicable administrator is in doubt as to the
right of any person to receive any amount, the applicable administrator may
retain such amount, without liability for any interest thereon, until the rights
thereto are determined, or the applicable administrator may pay such amount into
any court of appropriate jurisdiction, and such payment shall be a complete
discharge of the liability of the Plan, the Company, and the applicable
administrator therefor.

    All determinations necessary to construe or effectuate this Section 10 shall
be made by the Company.   11.   Notices       Each Participant whose employment
relationship with the Company has terminated, either voluntarily or
involuntarily, shall be responsible for furnishing the human resources/benefits
administrator in the relevant jurisdiction who has been appointed by the Company
to administer the provisions of this Section 11 for such jurisdiction with the
current and proper address for the mailing of notices and the delivery of
agreements and payments. Any notice required or permitted to be given shall be
deemed given if directed to the person to whom addressed at such address and
mailed by regular United States

7



--------------------------------------------------------------------------------



 



    mail, first-class and prepaid. If any item mailed to such address is
returned as undeliverable to the addressee, mailing shall be suspended until the
Participant furnishes the proper address.   12.   Rights of Participants      
Nothing contained in the Plan and no action taken pursuant to the Plan shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant or his or her legal
representative or designated beneficiary, or other persons.       If and to the
extent that any Participant or his or her legal representative or designated
beneficiary, as the case may be, acquires a right to receive any payment from
the Company pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company.   13.   No Employment Rights  
    Nothing in this Plan or any other document describing or referring to this
Plan shall be deemed to confer on any Participant the right to continue in the
employ of the Company or his or her respective employer or affect the right of
such employer to terminate the employment of any such person with or without
cause.   14.   Certain Payments Upon a Change of Control       If, upon a Change
of Control of TJX, amounts payable or that would or might be payable in respect
of an individual under the Plan instead are paid to such individual or his or
her estate or beneficiary pursuant to any change of control severance plan or
agreement, or any similar plan, agreement or arrangement, to which the Company
is a party, payments in respect of such individual hereunder shall be reduced
pro tanto.   15.   Nonalienation of Award       No amounts or other rights under
the Plan shall be sold, transferred, assigned, pledged, or otherwise disposed of
or encumbered by a Participant, except as provided herein, and shall not be
subject to attachment, garnishment, execution, or other creditor’s processes.

8



--------------------------------------------------------------------------------



 



16.   Withholding Taxes       The Company shall have the right to deduct
withholding taxes from any payments made pursuant to the Plan, or make such
other provisions as it deems necessary or appropriate to satisfy its obligations
to withhold federal, state, or local income or other taxes incurred by reason of
payments pursuant to the Plan.   17.   Termination, Amendment and Modification  
    The E.C.C. or the Board of Directors of TJX may from time to time amend,
modify, or discontinue the Plan or any provision hereof. No amendment to or
discontinuance or termination of the Plan, shall, without the written consent of
the Participant, adversely affect any rights of such Participant that have
vested. This Plan shall continue until terminated by the E.C.C. or the Board of
Directors of TJX.   18.   Headings and Captions       The headings and captions
herein are provided for reference and convenience only, shall not be considered
part of the Plan, and shall not be employed in the construction of the Plan.  
19.   Controlling Law       This Plan shall be construed and enforced according
to the laws of the Commonwealth of Massachusetts, to the extent not preempted by
Federal law, which shall otherwise control.   20.   Miscellaneous Provisions

  (a)   All costs and expenses involved in administering the Plan as provided
herein, or incident thereto, shall be borne by the Company.     (b)   The E.C.C.
may, in its sole discretion, reduce or eliminate awards granted or money payable
to any Participant or all Participants if it determines that such awards or
payment may cause the Company to violate any applicable law, regulation,
controls, or guidelines. Such reduction or elimination may be made
notwithstanding that the possible violation might be eliminated by reducing or
not increasing compensation or benefits of other associates, it being the intent
of the Plan not to inhibit the discretion of the Company to provide such forms
and amounts of compensation and benefits to employees as it deems advisable.

9



--------------------------------------------------------------------------------



 



21.   Awards to Certain Officers       The provisions of this Section 21 shall
apply, notwithstanding any other provision of the Plan to the contrary, in the
case of any award made to a person expected to be described in Section 162(m) at
the time the award is to be paid, as determined by the E.C.C. at the time of the
award. In the case of any such award: (a) Performance Criteria shall be based on
any one or more of the following (on a consolidated, divisional, line of
business, geographical or area of executive’s responsibilities basis): one or
more items of or within (i) sales, revenues, assets or expenses; (ii) earnings,
income or margins, before or after deduction for all or any portion of interest,
taxes, depreciation, amortization, or such other items as the E.C.C. may
determine at the time the Performance Criteria are preestablished (within the
meaning of Section 162(m)), whether or not on a continuing operations and
aggregate or per share basis; (iii) return on investment, capital, assets, sales
or revenues; and (iv) stock price; (b) unless otherwise determined by the E.C.C.
in a manner that is consistent with the requirement that the Performance Goals
be preestablished within the meaning of, and that the Award otherwise comply
with the performance-based compensation exemption under, Section 162(m), the
specific Performance Goals established by the E.C.C. with respect to any Award
shall be subject to mandatory adjustment where such Performance Goal is affected
by any of the following objectively determinable factors occurring after the
Performance Goal has been established by the E.C.C., such that performance with
respect to such Performance Goal for such Award shall be determined without
regard to such factor: (i) any change in, or elimination or addition of, an
accounting standard or principle, or any change in the interpretation thereof,
whether identified as a change, error, correction or otherwise denominated, by
the FASB, the SEC or its staff, the PCAOB, or other competent accounting or
regulatory body, as determined by the E.C.C., (ii) any change in laws, rules,
regulations or other interpretations or guidance issued by a competent
regulatory body if the effect of such change would be to affect the financial
measure by more than 1% (as objectively determined by the E.C.C.), (iii) any
acquisition or disposition by the Company of a business or portion thereof,
however structured, if the effect of such acquisition or disposition would be to
affect the financial measure by more than 1% (as objectively determined by the
E.C.C.), and (iv) any other objectively determinable factor that is specified by
the E.C.C. within 90 days of the commencement of the applicable performance
period (or within the first one-quarter of the applicable performance period, if
shorter); (c) the maximum amount payable under any Plan award to any such
individual shall be $5,000,000; (d) no payment shall be made under the award
unless the applicable Performance Goals, which shall have been preestablished
within the meaning of Section 162(m), have been met, nor shall any such payment
be made until the E.C.C. certifies in accordance with Section 162(m) that such
Goals have been met; and (e) those provisions of the Plan generally applicable
to awards hereunder which give to the E.C.C. or any other person discretion to
modify the award after the establishment and grant of the award, or which if
applied to an award described in this Section 21 might otherwise

10



--------------------------------------------------------------------------------



 



    cause such award to fail to qualify as a performance-based award under
Section 162(m) shall be deemed inapplicable to the extent (but only to the
extent) the retention of such discretion by such person or the application of
such provision would be deemed inconsistent with qualification of the award as
performance-based under Section 162(m).

     IN WITNESS WHEREOF, the Company has caused the Plan to be executed,
effective as of March 5, 2010.

                 
ATTEST/WITNESS
               
 
                /s/Julio C. Mantilla       THE TJX COMPANIES, INC    
 
               
Print Name: Julio C. Mantilla
               
 
      By:   /s/ Greg Flores      
 
      Print Name:   Greg Flores      
 
      Title:   Executive Vice President, Chief Human Resources Officer      
 
      Date:   May 26, 2010    

11